          Case 21-05032-gs    Doc 5    Entered 02/02/21 13:23:16       Page 1 of 2




 1 Jeffrey L. Hartman, Esq.            Michael S. Budwick, Esq. #938777 – Admitted Pro Hac Vice
   Nevada Bar No. 1607                 Solomon B. Genet, Esq. #617911 – Admitted Pro Hac Vice
 2 HARTMAN & HARTMAN                   Gil Ben-Ezra, Esq. #118089 – Admitted Pro Hac Vice
   510 W. Plumb Lane, Suite B          Kevin C. Paule, Esq. #125276—Admitted Pro Hac Vice
 3 Reno, NV 89509                      MELAND BUDWICK, P.A.
   T: (775) 324-2800                   3200 Southeast Financial Center
 4 F: (775) 324-1818                   200 South Biscayne Boulevard
   notices@bankruptcyreno.com          Miami, Florida 33131
 5                                     T: (305) 358-6363
                                       F: (305) 358-1221
 6                                     mbudwick@melandbudwick.com
 7                                     sgenet@melandbudwick.com
                                       gbenezra@melandbudwick.com
 8                                     kpaule@melandbudwick.com

 9 Attorneys for Christina Lovato, Chapter 7 Trustee
10                           UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA
11
     In re                                           Lead Case No.: BK-19-50102-gs
12                                                   (Chapter 7)
13   DOUBLE JUMP, INC.
                                                     Jointly Administered with:
14              Debtor.
                                                        19-50130-gs   DC Solar Solutions, Inc.
15
     Affects:                                           19-50131-gs   DC Solar Distribution, Inc.
16   ☒ DC Solar Solutions, Inc.                         19-50135-gs   DC Solar Freedom, Inc.
17   ☒ DC Solar Distribution, Inc.
     ☐ DC Solar Freedom, Inc.
18   ☐ Double Jump, Inc.
19
20   CHRISTINA W. LOVATO,                           Adversary No.: 21-05032-gs

21              Plaintiff,
                                                    CERTIFICATE OF SERVICE
22   v.                                             COMPLAINT, SUMMONS, STANDARD
                                                    DISCOVERY PLAN AND SCHEDULING
23   PRISCILLA AMATO and ROBERT                     ORDER PACKET
24   AMATO and PAULA JORDAN,

25             Defendants.                          Hearing Date: May 17, 2021
                                                    Hearing Time: 9:30 A.M.
26
27
            I, Kevin C. Paule, certify that I am at least 18 years old and not a party to the matter
28
     concerning which service of process was made. I further certify that the service of this summons



                                                    1
       Case 21-05032-gs        Doc 5     Entered 02/02/21 13:23:16        Page 2 of 2




 1   and a copy of the complaint along with the Standard Discovery Plan and Scheduling Order packet,
     as required by Local Rule 7016(b), was made on February 2, 2021 by:
 2
 3       Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed
          to:
 4
                    Priscilla Amato
 5                  2 Southport Lane
                    Bella Vista, Arkansas 72715
 6
                    Robert Amato
 7                  14435 Riverside Drive
                    Apple Valley, CA 92307
 8
 9                  Paula Jordan
                    21810 Highway 45
10                  Hackett, Arkansas 72937

11       Personal Service: By leaving the process with defendant or with an officer or agent of
          defendant at:
12
13       Residence Service: By leaving the process with the following adult at:

14       Certified Mail Service on an Insured Depository Institution: By sending the process by
          certified mail addressed to the following officer of the defendant at:
15
16       Publication: The defendant was served as follows: (Describe briefly)

17       State Law: The defendant was served pursuant to the laws of the State of
          __________________, as follows: (Describe briefly)
18
19   Under penalty of perjury, I declare that the foregoing is true and correct.

20          Dated: February 2, 2021.
                                                            s/ Kevin C. Paule
21                                                         Michael S. Budwick, Esquire
22                                                         Florida Bar No. 938777
                                                           mbudwick@melandbudwick.com
23                                                         Kevin C. Paule, Esquire
                                                           Florida Bar No. 125276
24
                                                           kpaule@melandbudwick.com
25                                                         MELAND BUDWICK, P.A.
                                                           3200 Southeast Financial Center
26                                                         200 South Biscayne Boulevard
                                                           Miami, Florida 33131
27
                                                           Telephone: (305) 358-6363
28                                                         Telecopy: (305) 358-1221
                                                           Attorneys for Plaintiff



                                                      2
